Title: Sartine to the Commissioners: A Translation, 26 April 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Versailles, 26 April 1778
      
      I have received, gentlemen, the letter that you did me the honor to write on the 20th of this month.
      When the United States frigate Boston received a summons from the officers of the Admiralty Headquarters in Bordeaux, the King’s orders to treat men-of-war belonging to the United States as those of free countries—allies of France—had not yet reached that harbor. These orders must have crossed the letter sent to you from Bordeaux informing you of the démarche of the Admiralty, which will be without effect as soon as the intentions of the King are known. However, I must inform you that American vessels which drop anchor in our harbors must in any case identify themselves as men-of-war of the United States, when indeed they belong to them, for you know that if they were only privateers they would enter the category of private vessels belonging to foreign states, which are not compelled to salute and to which the stations and fortresses never return a salute even if given. I have the honor to be, gentlemen, with the most perfect esteem, your very humble and very obedient servant.
      
       de Sartine
      
     